                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



    Joel Munt,                                             Civil No. 18-3390 (DWF/ECW)

                        Plaintiff,
                                                         ORDER ADOPTING REPORT
    v.                                                    AND RECOMMENDATION

    Paul Schnell, Commissioner of
    Corrections1; Michelle Smith, OPH
    Warden; Tammy Wherley, former OPH
    AWA; Michael Costello, Former STW
    Discipline Lt.; David Reishus, OPH
    AWO, OPH Transfer Office; Jeanne
    Michels, OPH Education Director; Sadie
    Jensen, former OPH Librarian; Eddie
    Miles, STW Warden; Victor Wanchena,
    STW AWA; Mike Warner, STW
    Discipline Lt.; United States Courts; and
    MN Courts,

                        Defendants.



         This matter is before the Court upon pro se Plaintiff Joel Munt’s (“Plaintiff”)

self-styled objections (Doc. No. 9) to Magistrate Judge Elizabeth Cowan Wright’s

April 1, 2019 Report and Recommendation (Doc. No. 6) insofar as it recommends that:

(1) pursuant to 28 U.S.C. § 1915A, the claims against the Minnesota Courts asserted in

Plaintiff Joel Munt’s Complaint be dismissed without prejudice, and (2) pursuant to




1
    Paul Schnell, Commissioner of Corrections, is substituted for Tom Roy,
Commissioner of Corrections, pursuant to Federal Rule of Civil Procedure 25(d).
28 U.S.C. § 1915A, the claims against the United States Courts asserted in Plaintiff Joel

Munt’s Complaint be dismissed without prejudice.

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of counsel, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). The factual background for the above-entitled matter is clearly and

precisely set forth in the Report and Recommendation and is incorporated by reference

for purposes of Plaintiff’s objections.

       In the Report and Recommendation, the Magistrate Judge explained that:

(1) Minnesota Courts, as state entities, are not vulnerable to § 1983 suits because they are

protected by state immunity under the Eleventh Amendment; and (2) the Court lacks

subject matter jurisdiction over any claims that Plaintiff seeks to assert against United

States Courts. With respect to the United States Courts, the Magistrate Judge further

clarified that absent a waiver, sovereign immunity shields the federal government and its

agencies from suit.2 F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994) (citations omitted).

       Plaintiff argues that the Magistrate Judge’s recommendation to dismiss his claims

against Minnesota Courts is incorrect because the language in the Eleventh Amendment

does not preclude suits against its state by its own citizens. Plaintiff is correct that the



2
         The Magistrate Judge also noted that even if Plaintiff sought waiver under
5 U.S.C. § 702 for certain federal-court actions seeking only injunctive relief, his claims
still fail because U.S. courts are specifically not an agency for which waiver applies.
5 U.S.C. § 701(b)(1)(B).

                                               2
plain terms of the Eleventh Amendment do not bar suits against a State by its own

citizens; nonetheless, the U.S. Supreme Court has consistently held that an unconsenting

State is immune from suits brought in federal courts by her own citizens as well as by

citizens of another State. See, e.g., Port Authority Trans-Hudson Corp. v. Feeney, 495

U.S. 299, 304 (1990); Pennhurst State Sch. and Hosp. v Halderman, 465 U.S. 89, 100

(1984) (quoting Employees v. Mo. Dept. of Pub. Health and Welfare, 411 U.S. 279, 280

(1973). Plaintiff contends that even if his claims are barred by the Eleventh

Amendment, the Fourteenth Amendment abridged state immunity. While it is true that

the Fourteenth Amendment may subject states to suit under certain limited circumstances,

the exceptions are inapplicable here. Finally, Plaintiff contends that the Magistrate

Judge’s recommendation to dismiss Defendants Minnesota Courts and United States

Courts is based on a technicality and that it is an unfair burden for a pro se plaintiff to

know who to name as proper defendants. The Court recognizes Plaintiff’s frustration

with a complicated system, but after a careful review of his objections, the Court finds no

reason to depart from the Magistrate Judge’s recommendations.

       Based upon the de novo review of the record and all of the arguments and

submissions of the parties and the Court being otherwise duly advised in the premises,

the Court hereby enters the following:




                                               3
                                        ORDER

      1.     Plaintiff Joel Munt’s objections (Doc. No. [9]) to Magistrate Judge

Elizabeth Cowan Wright’s April 1, 2019 Report and Recommendation are

OVERRULED.

      2.     Magistrate Judge Elizabeth Cowan Wright’s April 1, 2019 Report and

Recommendation (Doc. No. [6]) is ADOPTED.

      3.     Pursuant to 28 U.S.C. § 1915A, the claims against the Minnesota Courts

asserted in Plaintiff Joel Munt’s Complaint (Doc. No. [1])) are DISMISSED

WITHOUT PREJUDICE.

      2.     Pursuant to 28 U.S.C. § 1915A, the claims against the United States Courts

asserted in Plaintiff Joel Munt’s Complaint (Doc. No. [1]) are DISMISSED WITHOUT

PREJUDICE.

      3.     Paul Schnell, Commissioner of Corrections, is substituted for Tom Roy,

Commissioner of Corrections as a defendant in this action.

Dated: June 20, 2019                     s/Donovan W. Frank
                                         DONOVAN W. FRANK
                                         United States District Judge




                                           4
